Citation Nr: 1633305	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for neuropathy of the lower extremities, including as due to herbicide exposure. 

2.  Entitlement to an effective date earlier than March 9, 2010 for service connection for coronary artery disease.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for neuropathy of the lower extremities and granted service-connection for coronary artery disease effective March 9, 2010.  

Procedurally, the Board notes that two separate statements of the case (SOC) were issued for each issue on appeal in June 2011.  In July 2011, the Veteran timely filed one substantive appeal, specifically appealing all issues, and additionally provided a statement regarding the issue of service connection for neuropathy.  The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a "liberal reading requirement" for interpreting the Board's jurisdiction, and the Board cannot ignore an issue simply because the Veteran failed to specify it in the substantive appeal.  See Douglas v. Derwinski, 2 Vet. App. 435, 438-40 (1992); see also 38 U.S.C.A. §7104(a) (West 2014).  While the RO closed the appeal for an earlier effective date for coronary artery disease, the Board finds that the Veteran timely perfected the appeal, and the Board has jurisdiction over the issue of an earlier effective date for service connection for coronary artery disease.  

The issue of service connection for neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 9, 2010, the Veteran filed a claim for service connection neuropathy due to herbicide exposure, and submitted VA and private treatment records showing a diagnosis of coronary artery disease, and the RO found this correspondence to be a claim for service connection for coronary artery disease.  

2.  A January 2011 rating decision granted service connection for coronary artery disease, effective March 9, 2010.    

3.  Ischemic heart disease (including coronary artery disease) was added to the list of diseases presumed to be related to herbicide exposure, effective August 31, 2010.  

4.  No claim for service connection for coronary artery disease was received prior to March 9, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 2010 for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

Earlier Effective Date for Coronary Artery Disease 

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 	 § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. 	 § 3.1(r) (2015).

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See	 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. 	 § 3.114(a)(2), (3).  

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 	 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here arteriosclerotic heart disease/ischemic heart disease.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (ischemic heart disease falls under Nehmer as it was included 38 C.F.R. § 3.309(e) as part of the passage of a liberalizing law).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Veteran contends that the RO should have assigned an earlier effective date prior to March 9, 2010 for the coronary artery disease, specifically the date of the heart attack in 2004 and diagnosis of coronary artery disease.  See June 2011 notice of disagreement.  

On March 3, 2009, the Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus.  While the Veteran submitted a statement asserting he was exposed to Agent Orange in connection with the claim for hearing loss and tinnitus, the Veteran asserted nothing further about Agent Orange exposure, and the Board does not find anything in the record that can be reasonably viewed as a claim for service connection for coronary artery disease submitted with the claim for service connection for bilateral hearing loss and tinnitus.  

On March 9, 2010, the Veteran submitted the claim for service-connection for neuropathy as due to herbicide exposure, and submitted VA and private treatment records, which indicated a diagnosis of coronary artery disease.  Upon receipt of treatment records, the RO inquired as to whether the Veteran would like to file a formal claim for service connection for coronary artery disease, and in August 2010 the Veteran wrote that he would like to file a claim for service connection for coronary artery disease.  Based on the March 9, 2010 receipt of private and VA treatment records indicating a diagnosis of coronary artery disease, the RO found that the date of claim for service connection for coronary artery disease was March 9, 2010, and assigned an effective date of March 9, 2010 for the grant of service connection for coronary artery disease.  

The Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, and the first indication of a claim for service connection for heart disease was received by VA between May 3, 1989 and August 31, 2010, specifically on March 9, 2010.  No other prior claim can be reasonably construed to be a claim for service connection for coronary artery disease; therefore, the effective date of the grant of service connection is March 9, 2010.  38 C.F.R. § 3.816.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran first filed a claim for service connection for neuropathy that was reasonably construed as an additional claim for service connection for coronary artery disease on March 9, 2010.  The grant of service connection for coronary artery disease is March 9, 2010.  VA law and regulations do not provide an effective date earlier 

than the date of claim on March 9, 2010; therefore, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown, 	 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.816.


ORDER

An earlier effective date prior to March 9, 2010 for the grant of service connection for coronary artery disease is denied.  


REMAND

Service Connection for Neuropathy of the Lower Extremities

The Veteran generally contends that the neuropathy of the lower extremities is caused by in-service Agent Orange exposure.  The DD Form 214 indicates service in Vietnam, and demonstrates in-service herbicide exposure.  

While peripheral neuropathy is a disease subject to presumptive service connection, it must be manifest to a compensable degree within one year after last exposure to herbicides for this presumption to apply.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran does not contend that the neuropathy was manifest to a compensable degree within one year of last herbicide exposure; however, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

The Veteran has not been afforded a VA examination to help assess the etiology of the neuropathy of the lower extremities.  An examination is necessary if the evidence of record contains competent evidence that the claimant has a current disability, indicates that the disability or symptoms may be associated with the claimant's service, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran reports that three treating physicians, including the treating VA physician, have stated to him that the neuropathy was caused by exposure to Agent Orange, and that onset of symptoms will not occur until many years and decades after exposure to herbicides.  See July 2011 substantive appeal (on a VA Form 9), June 2010 notice of disagreement, August 2010 notice of disagreement, April 2010 statement from the Veteran.  The Veteran is competent to report statements made to him by his treating doctors.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, June 2008 private treatment records discuss the Veteran's past exposure to Agent Orange and discuss that there is no family history of neuropathy.  Therefore, as there is medical evidence of a diagnosis of neuropathy, and evidence indicating the neuropathy may be due to the in-service herbicide exposure, the Board finds a remand is necessary to obtain an examination and opinion.  

Accordingly, the issue of service connection for neuropathy of the lower extremities is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file, including at the Sioux Falls VA Medical Center. 

2.  Request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Schedule a VA examination to assess the etiology of the neuropathy of the lower extremities.  The examiner should offer the following opinion with supporting rationale: 

Is it at least as likely as not (50 percent probably or greater) that the diagnosed neuropathy of the lower extremities was caused by or is otherwise related to active service, to include herbicide exposure?  

The examiner should comment on the Veteran's statements that the treating doctors opined the neuropathy is caused by herbicide exposure.  

4.  Then, readjudicate the issue of service connection for neuropathy of the lower extremities.  If the benefit on appeal remains denied, provide the Veteran and the representative a supplemental statement of the case (SSOC), and allow an appropriate period of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


